Appellant complains in his motion for rehearing that we misconceived the point presented in bill of exception number three, claiming that the objection urged was not to proof that the sheriff placed a label on the bottle but to proof of the contents of the label as being hearsay. The bill recites that over objection of appellant the sheriff was permitted to testify "that he and the witness Casey labeled said liquor, and offer in evidence the label placed upon the same." The objection was "that any label put thereon and writing identifying the liquor was hearsay." We are inclined to think the bill does present the point contended for in the motion for rehearing. However, the bill is wholly insufficient in its failure to set out what was contained upon the label. It complains of the reception of evidence without setting out what the evidence complained of was. Many authorities will be found collated under Sec. 210, page 134, Branch's Ann. Texas P. C. See also Sec. 211, Vol. 4, Texas Jurisprudence, and authorities cited under the text.
The motion for rehearing is overruled.
Overruled.